Citation Nr: 1608970	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenic disorder, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Attorney Ralph J. Bratch


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2015.

This matter was previously before the Board in August 2014, at which time it was remanded for further development.  In this decision, the Board grants the claim on appeal, and thus, discussion of VA's compliance with the directives of the Board's remand is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Veteran has a right, as a matter of law, to compliance with the remand orders of the Board).

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for service connection for PTSD and schizophrenic disorder as a claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenic disorder.

In February 2010, the Veteran raised the issues of his entitlement to service connection for prostate cancer and residuals of burns to chest, neck, and left arm.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO denied service connection for PTSD and denied the Veteran's claim to reopen his claim for service connection for schizophrenic disorder, paranoid type.

2.  Evidence added to the record since the June 2007 rating decision is not cumulative or redundant of evidence then of record, and relates to unestablished facts necessary to establish service connection for an acquired psychiatric disorder.

3.  The evidence shows that the Veteran's current acquired psychiatric disorders, diagnosed as PTSD, polysubstance disorder, bipolar disorder, and anxiety disorder, are related to his active service.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, and thus, the criteria for reopening this claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD, anxiety disorder, polysubstance disorder, bipolar disorder, and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's claim for service connection schizophrenic disorder in an October 1986 rating decision on the ground that it was not incurred during service and was first noted at a time too remote from service to be related thereto.  In subsequent rating decisions issued in November 1995, December 1995, September 2002, and June 2007, the RO upheld the original denial for service connection for an acquired psychiatric disorder.  These rating decisions became final based on the evidence then of record because the Veteran either did not express disagreement with the noted decisions, additional evidence pertinent to his claim was not submitted within one year of the noted determinations, and/or the Veteran did not perfect his appeal as to the determinations.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In February 2010, the Veteran submitted a claim to reopen his claim for service connection for PTSD and schizophrenic disorder, paranoid type.  In a May 2011 rating decision, the RO denied the Veteran's claim to reopen his claim for service connection for PTSD on the ground that new and material evidence was not submitted after the RO issued the last final rating decision in June 2007.  However, in a November 2012 statement of the case, the RO reopened the Veteran's claim and denied it on the merits.

The Board finds that review of the record reveals that new and material evidence was submitted after June 2007.  Specifically, the Board notes that the RO denied the Veteran's claim in June 2007 on the ground that the evidence did not show that Veteran had an acquired psychiatric disorder (identified as schizophrenic disorder) that is related to service and the evidence did not show that the Veteran had a diagnosis of PTSD.  Notably, evidence submitted post-June 2007 includes a March 2015 VA psychotherapy summary that indicates that the Veteran has PTSD that is attributable to a corroborated stressor.  Accordingly, the Board finds that evidence submitted post-June 2007 shows that the Veteran has an acquired psychiatric disorder that is related to his active service, and thus, the claim for service connection must be reopened.

II.  The Merits of the Claim for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2015).

Notably, personality disorders and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes; therefore, service connection cannot be established for a personality disorder by operation of law.  38 C.F.R. §§ 3.303(c), 4.9 (2015).

In addition, VA compensation benefits are only available for alcohol or drug-related disability that arises secondary to or is caused by a primary service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Here, the Veteran asserts that he assisted in recovery and clean-up efforts associated with a deadly October 1977 helicopter crash, he sustained military sexual trauma, and he was subject to physical assault during service.

The Veteran's service treatment records (STRs) include a July 1977 report of medical history in which the Veteran did not report any psychiatric symptoms.  Notably, however, the STRs document regular reports of substance abuse from 1978 to 1979.  More specifically, a December 1978 record indicates that the Veteran was sent for a physical due to abusive behavior, belligerent disrespect for superior officers, and threats of violence, he was completely uncooperative with extremely foul and abusive language, and it was possible that he ingested drugs.  Thereafter, he was diagnosed with alcohol abuse in January 1979 and was diagnosed with an acute psychotic reaction in February 1979.

In April 2012, a VA examiner diagnosed the Veteran with polysubstance abuse, bipolar disorder, rule out anxiety disorder not otherwise specified (NOS), and personality disorder NOS, and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD because his symptoms did not meet the criteria for PTSD in part because the veracity of the Veteran's stressor report could not be determined.  The examiner reported that there is a pattern of chemical abuse in the military and the Veteran was deemed unfit as a result.  The examiner also reported that the evidence does not show that the Veteran's chemical abuse was caused by or exacerbated by his mental illness because this abuse predates the Veteran's mental illness.  Further, the examiner reported that the Veteran's service treatment records do not show signs or symptoms of mental illness similar to what has been seen post discharge, and thus, it is less likely than not that his bipolar disorder is related to anything the Veteran experienced during service.  Further, the examiner opined that the Veteran responds too variably, both during the examination and in the record, to state whether or not his anxiety disorder is related to anything he might have experienced during service.

The postservice evidence of record includes a February 2010 non-VA hospital summary that indicates that the Veteran has anxiety that is associated with in-service trauma.  In addition, a May 2014 VA mental health acute psychiatric admission note documents diagnoses of PTSD related to military service, bipolar disorder, and polysubstance use disorder.  Notably, the reporting psychiatrist indicated that the Veteran's psychiatric symptoms are triggered by the anniversary of his in-service trauma.

In a March 2015 VA psychotherapy summary, a psychologist noted that the Veteran helped with clean-up of a crash site and reported that the Veteran has military trauma-based PTSD that is severe and chronic and has resulted in many acute psychiatry stays due to suicidal ideation and PTSD symptom exacerbation.  Further, the clinician reported that the Veteran's trauma was and remains a source of profound grief, horror, and survivor guilt based on the October 1977 crash, and that the Veteran reports, and clinically displays, a full range of PTSD symptoms, as designated in the DSM 5. 

The Board notes here that in the November 2012 statement of the case, VA has corroborated one of the Veteran's reported stressors.  Specifically, VA has conceded that there is sufficient evidence to show that the Veteran assisted in rescue and clean-up efforts following a deadly helicopter crash in the Philippines, which occurred in October 1977.

In light of the foregoing, the Board finds that the weight of the evidence is in favor of finding that the Veteran has PTSD that was caused by an in-service stressor; and his polysubstance disorder, bipolar disorder, and anxiety disorder are related to his active service.  Accordingly, the Board finds that service connection for these acquired psychiatric disorders is warranted.  As noted previously, service connection cannot be granted for his diagnosed personality disorder under 38 C.F.R. § 4.9.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for an acquired psychiatric disorder is granted.

Service connection for posttraumatic stress disorder, polysubstance disorder, bipolar disorder, and anxiety disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


